Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garry, J.), rendered September 15, 1986, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Considering the distinct lack of diligence exhibited by the defense in its efforts to locate and subpoena a witness whose testimony it is claimed would have been relevant to the issues, and weighing that fact along with the other circumstances of this case, the trial court properly exercised its discretion in denying the defendant’s last-minute motion for an adjournment of the trial (see generally, People v Singleton, 41 NY2d 402, 405; People v Foy, 32 NY2d 473, 477-478; People v Pally, 131 AD2d 889, 890; People v Daniels, 128 AD2d 632, 633). *389Moreover, assuming that this witness would have testified as the defense counsel claimed she would have, in light of the strength of the prosecution’s case, that testimony would not have resulted in a different verdict (see, People v Crimmins, 36 NY2d 230, 242). We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.